Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   November 06, 2015

The Court of Appeals hereby passes the following order:

A15A2258. NIX v. THE STATE.

      This appeal was docketed in this Court on July 29, 2015. After an extension
of time for filing was granted by this Court, the Appellant’s enumeration of errors and
brief were due to be filed no later than September 8, 2015. Appellant did not timely
file enumeration of errors or a brief. Accordingly, this appeal is DISMISSED. Court
of Appeals Rule 23 (a).
      The Clerk of this Court is directed to send a copy of this order directly to the
Appellant, Heather Nicole Nix. The Clerk shall also send a copy of this order to Ms.
Nix’s appellate counsel, Travis A. Williams. Mr. Williams is directed to forward an
additional copy of this order to Ms. Nix.
      In light of appellate counsel’s failure to timely file enumeration of errors and
a brief on behalf of Ms. Nix, the following information is provided to Ms. Nix and
appellate counsel:
      Ms. Nix, your appeal has been DISMISSED because your appellate counsel
failed to timely file enumeration of errors and a brief on your behalf. If you have
decided you do not want to appeal, you do not need to take any further action. If,
however, you still want to appeal, you may have the right to an OUT-OF-TIME
APPEAL - BUT YOU MUST TAKE ACTION to exercise that right by moving for
an out-of-time appeal in the trial court, the Superior Court of Hall County. If your
motion for an out-of-time appeal is granted, the trial court should appoint another
appellate counsel to represent you, if you want appellate counsel and cannot afford
to pay for appellate counsel. If your motion for an out-of-time appeal is denied by the
trial court, you may appeal that denial to this Court within 30 days of the trial court’s
order denying an out-of-time appeal. Rowland v. State, 264 Ga. 872, 874-876 (452
SE2d 756) (1995); Reese v. State, 216 Ga. App. 773 (456 SE2d 271) (1995).

                                    Court of Appeals of the State of Georgia
                                                                         11/06/2015
                                           Clerk’s Office, Atlanta,____________________
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.